Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
1.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1 is/are non-provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,275,710. This is a statutory double patenting rejection.




Instant application 16396482
U. S. Patent 10275710
Claim 1. 


instantiating an answer engine to perform further actions, including:

receiving one or more questions and one or more model objects, wherein the one or more model objects are part of a data model that conforms to a model schema;

receiving a plurality of machine learning (ML) model envelopes based on the one or more questions;

comparing the data model to parameter models that are associated with each of the plurality of ML model envelopes, wherein the comparison includes a traversal of the data model and one or more of the parameter models;

selecting one or more of the plurality of ML model envelopes based on the comparison, wherein one or more traversal paths corresponding to the one or more model objects satisfy the parameter models of each of the selected one or more ML model envelopes;

executing one or more ML models included in each selected ML model envelope to provide score values for the one or more model objects, wherein the score values are included in a report; and

providing selective optimization of one or more of performance or storage size for one or more ML model repositories based on one or more characteristics including one or more of model object usage frequency, number of model objects in a query result, model object size, or model 






instantiating an answer engine to perform further actions, including:

receiving one or more questions and one or more model objects, wherein the one or more model objects are part of a data model that conforms to a model schema;

receiving a plurality of machine learning (ML) model envelopes based on the one or more questions;

comparing the data model to parameter models that are associated with each of the plurality of ML model envelopes, wherein the comparison includes a traversal of the data model and one or more of the parameter models;

selecting one or more of the plurality of ML model envelopes based on the comparison, wherein one or more traversal paths corresponding to the one or more model objects satisfy the parameter models of each of the selected one or more ML model envelopes;

executing one or more ML models included in each selected ML model envelope to provide score values for the one or more model objects, wherein the score values are included in a report; and

providing selective optimization of one or more of performance or storage size for one or more ML model repositories based on one or more characteristics including one or more of model object usage frequency, number of model objects in a query result, model object size, or model 





2.	Claim 1 is rejected.
	

Conclusion	
3.	The prior art of record and not relied upon is considered pertinent to the applicant’s disclosure.
	-Search terms: machine learning, model, parameter, traversal
	-U. S. Patent Publication 20070112723: Alvarez


Correspondence Information
4.	Any inquiry concerning this information or related to the subject disclosure should be directed to the Examiner Mr. Peter Coughlan, whose telephone number is (571) 272-5990 (Fax 571-273-5990).  The Examiner can be reached on Monday through Friday from 7:15 a.m. to 3:45 p.m.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Mr. Li Zhen can be reached at (571) 272-3768.  Any response to this office action should be mailed to:
	Commissioner of Patents and Trademarks, 
	Washington, D. C. 20231;
Hand delivered to:
	Receptionist, 
	Customer Service Window, 
	Randolph Building, 
	401 Dulany Street,
	Alexandria, Virginia 22313,

or faxed to:
	(571) 272-3150 (for formal communications intended for entry.)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.










/Li B. Zhen/Supervisory Patent Examiner, Art Unit 2121